 

 

Case 3:19-cr-00431-WHA Document1 Filed 09/10/19 Page 1 of 4

DAVID L. ANDERSON (CABN 149604)
United States Attorney

FILED
SEP 10 apg

Sus)
CLERK Ve. SOON
nom eg STAG

COURT
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 4
" CR 19 043
Plaintiff, )
) Ok
v. ) 18 U.S.C. § 1341 — Mail Fraud Ww
) Ly
PETER EIDELMAN, ) A
) SAN FRANCISCO VENUE
Defendant. )
)

 

INFORMATION
The United States Attorney charges:

Introductory Allegations
At all times relevant to this Information:

I Company A was a business headquartered within the Northern District of California in
Newark, California.

2. Defendant Peter EIDELMAN was employed as the Chief Financial Officer (CFO) of
Company A. EIDELMAN’s position involved, in part, approving Company A’s payment of money to
vendors of goods and services,

3. SLC Advisors was the registered fictitious business name for the California limited

liability corporation D2 Holdings, LLC.
4, EIDELMAN was the sole member of D2 Holdings, LLC.

INFORMATION

 
mn —& Ww bb

Oo CO NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00431-WHA Document1 Filed 09/10/19 Page 2 of 4

5. EIDELMAN opened a Bank of America checking account ending in account number
-8847 under the name of D2 Holdings. EIDELMAN had sole signature authority over this account.

6. EIJDELMAN registered and controlled an internet domain with the address
slcadvisors.com, and controlled all email accounts associated with that domain. One such email address
was information@slcadvisors.com. EIDELMAN used “John Stone” rather than his own name as the
display name for the email address information@slcadvisors.com.

7. EIDELMAN established a “virtual office” for “D2 Holdings LLC, DBA SLC Advisors”
in San Jose, California.

The Scheme to Defraud

8. Beginning on a date unknown but no later than May 2017, and continuing until at least
February 2018, within the Northern District of California, EIDELMAN knowingly and with the intent to
defraud, devised, participated in, and executed a scheme to defraud victim Company A as to material
matters, by means of false and fraudulent pretenses, representations, and promises, and the concealment
of material facts. As part of the scheme to defraud, EIDELMAN took actions and made
misrepresentations, including the following:

a. In May 2017, EIDELMAN used the email address information@slcadvisors.com
to send a “Services Agreement” to his own Company A email address. The email purported to be sent
by John Stone. The Services Agreement was a draft contract between Company A and SLC Advisors for
consulting services.

b. EIDELMAN subsequently forwarded the Services Agreement to Company A’s
Vice President and General Counsel. In that email, EIDELMAN falsely stated that SLC Advisors would
provide financial positioning and valuation analysis for Company A. In order to secure the execution of
the Services Agreement, EIDELMAN submitted a New Supplier Form in which he falsely certified that
SLC Advisors was a genuine supplier of services and was not a related party of any employee within the
business.

c. In May 2017, EIDELMAN, purporting to be John Stone, signed the Services
Agreement on behalf of SLC Advisors.

d. After the Services Agreement had been signed by the Vice President and General

INFORMATION 2

 
i)

we)

10
1]
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00431-WHA Document1 Filed 09/10/19 Page 3 of 4

Counsel of Company A on behalf of Company A, EIDELMAN submitted false invoices from SLC
Advisors to Company A. These invoices, totaling $340,706.25, purported to seek payment for
professional services, even though no services were ever provided by SLC Advisors to Company A. The
invoices directed Company A to mail checks in the requested amounts to SLC Advisor’s virtual office
address in San Jose, California.

e. For each of the five invoices, EIDELMAN approved the payment of funds from
Company A to SLC Advisors.

f. Approval of the invoices caused checks to be prepared, signed by company
officials, and mailed from Company A’s office in Newark, California to SLC Advisor’s virtual office
address in San Jose California. EIDELMAN received and deposited the mailed checks, totaling
$340,706.25, into the D2 Holdings, LLC bank account that he opened and controlled.

COUNT 1
9. The allegations contained in paragraphs | — 8 are realleged.
10. On or about July 27, 2017, in the Northern District of California, for the purpose of
executing the above-described scheme and artifice to defraud, the defendant
PETER EIDELMAN
did knowingly cause to be delivered by a commercial interstate carrier a check in the amount of
$82,612.50 from Company A’s headquarters in Newark, California to the mailbox of SLC Advisors at

2750 North First Street, Second Floor, San Jose California 95131.

DATED: 4 | 4 | \ DAVID L. ANDERSON

United States Attorney

AJAQ/ KRISHNAM Y
Assistant United States Attorney

INFORMATION

es)

 
 

Case 3:19-cr-00431-WHA Document1 Filed 09/10/19 Page 4 of 4

AO 257 (Rev. 6/78)

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

 

By: L] COMPLAINT INFORMATION [_] INDICTMENT
L] SUPERSEDING

 

—— OFFENSE CHARGED
18 USC s 1341 (mail fraud) [_] Petty
[_] Minor

Misde-

L] meanor

Felony

PENALTY: Maximum 20 years’ imprisonment; maximum $250,000 fine;
maximum 3-year term of supervised release; forfeiture; restitution

Name of District Court, and/or Judge/Magistrate Location

NORTHERN DISTRICT OF “FILED
— DEFENDANT - U.S —___—_—AEP 19-994,

SUSA
Clenr PONY. s
nope oe DisraNS
7 j ICT 0 AT
DISTRICT COURT NUMBER . CALIF ORNIA

cR 19 0431

—_—<

 

> Peter Eidelman

 

 

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

 

 

person is awaiting trial in another Federal or State Court,
L) give name of court

 

this person/proceeding is transferred from another district
L per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
O charges previously dismissed

which were dismissed on motion SHOW

of DOCKET NO.
[_] U.S. ATTORNEY [_] DEFENSE \

this prosecution relates to a
[| pending case involving this same

defendant MAGISTRATE

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

\ CASE NO.
Name and Office of Person

Furnishing Information on this form David L. Anderson

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Ajay Krishnamurthy

IS NOTIN CUSTODY At

Has not been arrested, pending outcome this proceeding.

1) [X] If not detained give date any prior >

summons was served on above charges
2) [] !s a Fugitive r4

3) [] Is on Bail or Release from (show District)

 

IS INCUSTODY
4) [-] On this charge

5) [-] On another conviction

} [_] Federal [_] State

8) [_] Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution

If "Yes"
} give date

 

Has detainer L_] Yes

been filed? 0 No filed
DATE OF I Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year

TO U.S. CUSTODY

 

 

 

 

PROCESS:
[-] SUMMONS NO PROCESS" [_] WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

 

 

[| This report amends AO 257 previously submitted

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 
